Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PGPUB 20150271411).
[Claim 1]
A transmitter (200) comprising an image processor (203) that sets region information corresponding to a region set for an image (505) for each row in the image, and transmits the set region information and region data corresponding to the region for each row (Paragraph 26, First image 501 is 1.1 times the height and 1.1 times the width (1.1W.times.1.1H) of output image 505. The image sensor (e.g. image sensor 201) is configured to crop first image 501 to generate a first cropped image 503 in response to receiving previous coordinates (e.g. cropping coordinate feedback 211) of the subject matter), the image processor setting the region by analyzing the image or on a basis of externally acquired region-designating information (Paragraph 26, The image sensor processor (e.g. image sensor processor 203) is coupled to receive first cropped image 503 from the image sensor, and configured to determine first coordinates of first cropped image 503 based on a position of the subject matter (e.g. the light bulb) with first cropped image 503), and the region information including information indicating a position of a row and 
[Claim 2]
The transmitter according to claim 1, wherein the region-designating information is acquired from a receiver to which the region data is transmitted (Paragraph 26, The image sensor processor is coupled to send the first coordinates of the subject matter to the image sensor (e.g. cropping coordinate feedback 211), and configured to crop first cropped image 503 to generate first output image 505 in response to the first coordinates).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPUB 20150271411) in view of Yamakawa (JP2006109001){Translation provided in IDS}.

Wang fails to teach wherein the region information further includes identification information on the region included in a row and information indicating a size of the region included in the row. However Yamakawa teaches in Paragraph 19 that FIG. 3B shows the information in the used area setting unit 106. For the region WOI1, the “valid” flag is stored, the start X coordinate 7 and the start Y coordinate 2 are stored, and the width X is 3 and the width Y is 5. This value is based on the pixel address unit set in the image pickup area of the image pickup apparatus 100, and for example, the upper left corner of the image pickup area is the minimum address (0,0), and the lower right corner is the maximum address. This indicates a position and size of the area and identifies the area as WOI1.Therefore taking the combined teachings of Wang and Yamakawa, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the region information further includes identification information on the region included in a row and information indicating a size of the region included in the row in order to transmit the region and size of the row in a packet to a receiver where it can be easily decoded.
[Claim 8]
Yamakawa teaches wherein, in a case where the plurality of the regions are present that are identical in one row, the image processor sets the region information for number of the regions that are present (Paragraph 21).
[Claim 12]
Wang fails to teach wherein the image processor stores the region information and the region data in payload of a packet and causes the region information and the region data to be transmitted. However Yamakawa teaches 7 (A), 7 (B), and 7 (C) show the state when the image 
[Claim 16]
Yamakawa wherein the image processor further causes one or two or more of information indicating a data amount of the region, information indicating a size of the region, and information indicating priority of the region to be transmitted (Paragraphs 19, 22, 23)
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPUB 20150271411), Yamakawa (JP2006109001){Translation provided in IDS} and further in view of McMahon (US Patent # 8,305,456).
[Claim 13]
Wang in view of Yamakawa fails to teach wherein the region data is stored in a head part of the payload. However McMahon teaches in FIG. 4, when a line of image data is transmitted in accordance with a transmission format similar to the MIPI interface format, the line header and line footer are located within the data 414 (i.e. are distinct from the packet header (PH) 424 and 
[Claim 17]
The transmitter according to claim 12, wherein the packet comprises a long packet of Mobile Industry Processor Interface Alliance. However teaches in FIG. 4, when a line of image data is transmitted in accordance with a transmission format similar to the MIPI interface format, the line header and line footer are located within the data 414 (i.e. are distinct from the packet header (PH) 424 and the packet footer (PF) 426). Although much of the discussion refers to the inclusion of additional data describing a line of image data in the line header, in many embodiments additional data describing the imager array can also be included in a line header. Furthermore, additional information describing a line of image data need not be located within a line header and can be communicated elsewhere with respect to the image data (col. 15 lines 48-59). The image data is transmitted using the RAW8 or RAW10 data formats defined within the MIPI interface format, although other data formats can be supported as necessary including formats involving 8 bits per pixel and formats involving 10 bits per pixel (col. 16 lines 26-31). .
Allowable Subject Matter
Claims 3-5, 9-11, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696